DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 March 2021 has been entered.
 
Status of Application
The amendments and response filed 04 March 2021 are acknowledged and have been considered in their entirety.  Claims 1-20 remain pending; Claims 9, 10, 19 and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-8 and 11-18 remain subject to examination on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 October 2020 have been considered by the examiner.  See initialed and signed PTO/SB/08.

Withdrawal of Previous Objections/Rejections
The objection to the specification is withdrawn in view of the amendments therein to recite generic terminology accompanying the trademark.
The rejection of claims 1, 3-7, 11-17 are rejected under 35 U.S.C. 112(b) as being indefinite for the sequence identifier being unclear with withdrawn in view of the amendments to the claims. 
The rejection of claims 6 and 16 under 35 U.S.C. 112(b) for recitation of a trademark in the claim is withdrawn in view of the removal of said trademark from the claims.
The rejection of claims 1, 3-7 and 11-17 under 35 U.S.C. 112(a), written description is withdrawn in view of the amendments to claims to rectify the ambiguity around the specific sequence which had a direct impact on the written description as well.
The rejection of claims 2, 8 and 18 under 35 U.S.C. 103 as being unpatentable over Casini et al. (Nature Biotech, 2018 - cited previously) in view of Zhang et al. (WO 2016/205613 – cited previously), Airaksinen et al. (Nuc. Acid. Res, 1999 - cited previously) and Folz et al. (JBC, 1988 - cited previously) is withdrawn as none alone or combined teach wherein the substitutions consist of a double mutation at positions as recited in claim 1.

New Objections/Rejections
Claim Objections
Claims 1-2, 8 and 18 are objected to because of the following informalities:  periods in claims are not permitted except at the end of the claim and when used for abbreviations (See MPEP 608.01(m)).  Thus, it is suggested to remove the period from the sequence identifiers (e.g. SEQ ID NO:)  .  Appropriate corrections are required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

N.B. It is noted/acknowledged that the instant application is continuation-in-part of the parent application (now US patent 10717978) where a restriction requirement was made.  However, the courts have made it clear that safe harbor under 35 U.S.C. 121 only applies to divisional applications.  MPEP 804.01 specifically states (See first paragraph):  “The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121  does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). Note that a patentee cannot retroactively recover the safe harbor protection of 35 U.S.C. 121  against nonstatutory double patenting by amending a patent that issued from a continuation-in-part application to only subject matter in the parent application and redesignating the CIP as a divisional of the parent application.”  
Thus, the following rejection applies and is proper.

Claims 2, 8, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 10,717,978. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope such as to be obvious variations of one another.
Instant claim 2 is drawn to an isolated Cas9 protein, wherein the isolated mutant is selected from the group consisting of SEQ ID NO: 39-67.  The sequences of 39-67 are SpCas9 proteins (base sequence of SEQ ID NO: 5), having double mutations, either having R691 or N692, in combination with one another or R494, N522, N588, N612, S663, S730, T740, R765, T770, R783, N803, S845, N854 or S872.
Claim 8 is drawn to an isolated ribonucleoprotein complex comprising a mutant Cas9 protein and gRNA complex, wherein said mutant Cas9 is selected from SEQ ID NO: 39-67, wherein the complex when in an endonuclease system displays reduced off-target editing activity and maintained on-target editing activity relative to a wild-type CRISPR/Cas endonuclease system. 

The claims to the ‘978 patent in their broadest are drawn to isolated nucleic acid encoding mutant Cas9 proteins comprising a) a single substitution mutation introduced into the WT-Cas9 protein (SEQ ID NO.:5) selected from the following positions: R494, N522, N588, N612, T657, S663, R691, N692, S730, T740, R765, T770, N776, S793, N803, N854, S872 and R925; or (b) a double substitution mutation introduced into the WT-Cas9 protein (SEQ ID NO.:5) selected from two of the following positions: R494, N522, N588, N612, T657, S663, R691, N692, 5730, T740, R765, T770, N776, R778, R783, S793, N803, S845, N854, S872 and R925, wherein the mutant Cas9 protein is active in a CRISPR/Cas endonuclease system, wherein the CRISPR/Cas endonuclease system displays reduced off-target editing activity and maintained on-target editing activity relative to a wild-type CRISPR/Cas endonuclease system.  Additional claims recite an isolated nucleic acid encoding a mutant Cas9 protein selected from the group consisting of SEQ ID NO: 39-88.
Thus, the claims overlap in scope as the patented claims are drawn to the nucleic acid encoding the SEQ ID NO: 39-88, which is inclusive of the instantly claimed SEQ ID NO: 39-67.  
Reference of Interest – Not Relied Upon
US 2020/0149020 (with an effectively filed date of 14 Feb. 2017) is essentially the US PG-Pub application of the teachings of Casini et al. relied on above.  

Conclusion
Claims 2, 8 and 18 are rejected; claims 1-2, 8 and 18 are objected to for minor informalities.  Assuming said informalities in claim 1 are corrected, claims 1, 3-7, 11-17 will be in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        23 March 2021